Case 6:19-cv-01333-RBD-EJK Document 123 Filed 08/27/20 Page 1 of 2 PageID 1882




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

  NICHIA CORPORATION,                                )
                                                     )
                   Plaintiff,                        )
                                                     )     Case No. 6:19-cv-1333-RBD-EJK
  v.                                                 )
                                                     )
  LIGHTING SCIENCE GROUP CORP.,                      )
                                                     )
                   Defendant.                        )

               UNOPPOSED MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

          Pursuant to Rule 2.03 of the Local Rules of the United States District Court for the Middle

 District of Florida, counsel with the firm of Noroozi PC hereby moves the Court for leave to

 withdraw as counsel for Defendant Lighting Science Group Corporation, and in support thereof

 states the following:

          1.      Moving counsel has provided notice to Defendant and to opposing counsel in

 compliance with Rule 2.03.

          2.      Defendant does not oppose this motion.

          3.      Plaintiff does not oppose this motion.

          4.      Defendant continues to be represented by remaining counsel of record, Ryan T.

 Santurri of the law firm Allen, Dyer, Dopplet & Gilchris, P.A. who is a member of the Bar of this

 Court.

          5.      Garret Leach and Eric Hayes with the firm of Kirkland & Ellis LLP have

 represented that they will be making appearances as counsel on behalf of Defendants.

          6.      Defendant does not expect this withdrawal will materially disrupt existing

 timelines.

          For the foregoing reasons, counsel respectfully requests that the motion be granted.
Case 6:19-cv-01333-RBD-EJK Document 123 Filed 08/27/20 Page 2 of 2 PageID 1883




                                       Respectfully,

                                        /s/ Andrew Gish
                                       Andrew Gish
                                       NOROOZI PC
                                       1250 Broadway, 36th Floor
                                       New York, NY 10001
                                       (212) 328-1164

                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 27th day of August 2020, I served the foregoing
 document by email on all counsel of record.

                                       /s/ Andrew Gish
